Citation Nr: 1314807	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  08-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to October 30, 2010 and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1976.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating effective August 23, 2005, the date VA received the Veteran's original claim for service connection.  The Veteran has appealed with respect to the propriety of the initial rating assigned for his bilateral hearing loss disability.

By means of a rating decision dated October 2012, the RO increased the initial rating for bilateral hearing loss to 20 percent effective October 30, 2010.  The Board has phrased the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A review of the Virtual VA electronic storage system reveals the existence of relevant VA clinic records, added to the record in October 2012, which are not associated with the paper claims folder.  The RO has considered this evidence in the November 2012 Supplemental Statement of the Case (SSOC).

In a statement received in October 2012, the Veteran raised the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), which is currently evaluated as 50 percent disabling, as well as entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  These issues, which have been raised by the record, have not been adjudicated by the agency of original jurisdiction (AOJ).  With respect to the TDIU claim, the Veteran's statement makes clear that his TDIU claim is based solely on his PTSD symptomatology - and not the current hearing loss disability which is at issue in the current appeal.  Therefore, the Board does not have jurisdiction over the claims and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  For the appeal period prior to October 30, 2010, the Veteran's bilateral hearing loss was manifested by no worse than Level III auditory acuity in both ears.

2.  For the appeal period as of October 30, 2010, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV auditory acuity in the right ear and Level VI auditory acuity in the left ear.


CONCLUSION OF LAW

The criteria for a higher initial rating for bilateral hearing loss, rated as noncompensable prior to October 30, 2010 and 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  

In this case, the Veteran's service connection claim for bilateral hearing loss was granted and an initial rating was assigned in the June 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's STRs as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

As will be discussed below, the record includes the results from a March 2004 private audiology consultation.  The description of audiometric findings is entirely consistent with the audiometric findings conducted by VA in October 2005.  The Veteran was not provided word recognition testing which limits the probative value of these results for formal rating purposes, as VA requires both audiometric and word recognition testing except in specified circumstances, which is not alleged or shown here.  See 38 C.F.R. § 4.85.  As it is not alleged or shown that word recognition testing was provided, there is no further duty to obtain any additional information from this private examiner regarding the testing format used.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed).  Similarly, the Veteran underwent an audiology consultation in the VA clinic setting in August 2005.  Again, no word recognition testing was conducted.  As such, the actual audiometric readings from this consultation need not be obtained as they would not result in a reasonable possibility of substantiating the claim.

VA also obtained VA examinations in October 2005 and October 2010 to determine the nature and severity of the Veteran's bilateral hearing loss.  These examination reports contain all necessary audiometric and word recognition testing findings.  However, the Board finds that these examinations do not fully reflect consideration of the effects the Veteran's service-connected bilateral hearing loss has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.  

Notably, the purpose of obtaining from the Veteran information regarding the bilateral hearing loss effects on his occupational functioning and activities of daily living is to evaluate whether the Veteran meets the criteria of referral of his claim to the Director of Compensation and Pension for extraschedular consideration.  Martinak, 21 Vet. App. at 455; 38 C.F.R. § 3.321(b).  The October 2005 VA examination reflects that the examiner considered "SITUATIONS OF GREATEST DIFFICULTY," but the report of "none specified" is ambiguous as to whether the VA examiner solicited specific information.  

In any event, the examination deficiencies have been cured by extensive written statements of functional impairments submitted by the Veteran in September 2005, March 2006, September 2006 and January 2008.  These statements provide more fully descriptive functional impairments than deemed adequate in Martinak, and supplement any examination inadequacies.  Therefore, the Veteran is not prejudiced by the Martinak deficiencies in the examination reports.  Moreover, it would be a waste of scarce VA resources to remand for another examination requiring an examiner to elicit information already provided by the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that a remand which imposes unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, is unnecessary). 

The Board also finds no credible lay or medical evidence demonstrating or alleging a decrease in hearing acuity since the October 2010 VA examination.  Thus, there is no duty to provide further medical examination on this initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone threshold averages and the Maryland CNC test scores are given a numeric designation which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks higher initial ratings for bilateral hearing loss.  This disability is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective from August 23, 2005 to October 29, 2010.  A 20 percent rating has been assigned, under DC 6100, effective October 30, 2010. 

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for bilateral hearing loss have not been met for any time prior to October 30, 2010.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level III hearing acuity in both ears.  Additionally, for the time period since October 30, 2010, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV auditory acuity in the right ear and Level VI auditory acuity in the left ear.  

Historically, the Veteran describes a progressive worsening of hearing acuity in both ears since his combat duties in service.  He reports having to withdraw from Junior College many years ago due to an inability to hear.  He is unable to participate in conversations with family and friends, and requires interpretation assistance from his spouse.  He is unable to use a drive-thru window, he cannot not go to movies, and has to turn up his television volume.  He experiences work difficulties by getting phone messages incorrect, and his co-workers become frustrated with his need to repeat conversations.  His hearing aids help with hearing for watching television or having conversations at home, but did not help with hearing by telephone conversations.  The Veteran is also embarrassed by wearing large hearing aids in public.

A March 2004 private audiogram demonstrated right ear puretone thresholds of 25, 50, 70 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 30, 60, 70 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  Word recognition testing was not conducted.

Notably, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) in either ear to warrant consideration of an exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz to warrant consideration of an exceptional pattern of hearing under 38 C.F.R. § 4.86(b). 

In August 2005, the Veteran sought an evaluation for hearing loss in the VA clinic setting.  Test results were reported as showing normal to severe sensorineural loss.  He was evaluated for hearing aids and counseled on effective communication strategies.  He was described as having no difficulty comprehending medical information.

In October 2005, the Veteran underwent a formal VA examination.  At that time, the Veteran did not specify any situations of greatest hearing difficulty.  Audiometric examination demonstrated right ear puretone thresholds of 40, 60, 75 and 70 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 40, 70, 75 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 88 percent in the right ear, and 86 percent in the left ear.  A VA examiner in February 2006 found the Veteran's audiometric tests to be consistent with a noise-induced etiology.

The findings from the October 2005 examination show an average puretone threshold of 61 decibels with a word recognition score of 88 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level III right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 66 decibels with a word recognition score of 86 percent in the left ear.  This represents Level III left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a compensable rating under DC 6100.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also more than 30 decibels at 1000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. 
§ 4.85, Table VIA. 

The Veteran underwent additional VA examination on October 30, 2010.  Audiometric examination demonstrated right ear puretone thresholds of 40, 60, 75 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 45, 70, 75 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 80 percent in the right ear, and 74 percent in the left ear.  

The findings from the October 2010 examination show an average puretone threshold of 63 decibels with a word recognition score of 80 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level IV right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 68 decibels with a word recognition score of 74 percent in the left ear.  This represents Level VI left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran meets the criteria for a 20 percent rating under DC 6100, but no higher.

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also more than 30 decibels at 1000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. 
§ 4.85, Table VIA. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand noise and speech with the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have, and more importantly precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of an inability to understand noise and speech with the presence of background noise.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for compensable rating prior to October 30, 2010 and a 20 percent disabling thereafter are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board further observes that it cannot be factually ascertained that the Veteran's hearing acuity had increased in severity to warrant a compensable rating prior to October 30, 2010.  The award of a compensable rating effective the date of VA examination on October 30, 2010was primarily based upon a decreased percentage in word recognition scoring, which had previously been shown to be decreased bilaterally in the October 2005 VA examination.  

The Board has carefully reviewed the record, including written statements received in March 2006, September 2006 and January 2008, but cannot factually determine from these statements a specific date wherein the Veteran perceived a worsening of his word recognition ability.  Furthermore, the Board's factual determination is dependent upon numerical representations for puretone thresholds and word recognition testing in applying the rating criteria of DC 6100.  To the extent that the Veteran has argued a specific worsening at a specific time period, the Board finds that the objective audiometric and word recognition test results obtained by trained professionals greatly outweigh his subjective perceptions of a decrease in hearing acuity.  As such, there is no factually reliable evidentiary basis for consideration of any further compensation for any period of time other than the "staged" rating already provided.  See Fenderson, supra. 

The Board notes that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, supra.  In this case, the VA examinations are inadequate in such regard.  Nonetheless, the Veteran has provided concrete examples of functional impairments which has been appropriately considered, but the overall evidence, as previously discussed, fails to support assignment of higher initial ratings under the rating schedule.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech in crowded environments or by phone.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).  Furthermore, as explained in Thun, the Veteran's contention that he would have earned higher wages but for his hearing loss are contemplated in the schedule of ratings and are not a proper consideration for an extraschedular analysis.  As such, extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU benefits is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran has been gainfully employed in a human resources position for most of the appeal period.  In October 2012, the Veteran specifically raised a claim of entitlement to TDIU in the context of reporting workplace interference due to service-connected PTSD.  These issues have been referred to the AOJ for appropriate action.  At no time during the appeal period, however, has the Veteran claimed unemployability in whole or in part due to service-connected bilateral hearing loss.  In fact, there is no lay or medical evidence showing that his bilateral hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the claim for higher initial ratings for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial rating for bilateral hearing loss, rated as noncompensable prior to October 30, 2010 and 20 percent disabling thereafter, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


